Exhibit 99.1 FIRSTENERGY SOLUTIONS CORP. FIRST QUARTER 2 FirstEnergy Solutions Corp. (FES) is a wholly owned subsidiary of FirstEnergy Corp. FES provides energy-related products and services primarily in Ohio, Pennsylvania, Michigan and Maryland, and through its subsidiaries, FirstEnergy Generation Corp. and FirstEnergy Nuclear Generation Corp., owns and operates FirstEnergy’s non-nuclear generation facilities and owns FirstEnergy’s nuclear generation facilities, respectively. FirstEnergy Nuclear Operating Company continues to operate and maintain the nuclear generating facilities. Contents Page Glossary of Terms i-ii Management's Discussion and Analysis of Financial Condition and Results of Operations 1-12 Consolidated Statements of Income 13 Consolidated Balance Sheets 14 Consolidated Statements of Cash Flows 15 Notes to Consolidated Financial Statements 16-23 GLOSSARY OF TERMS The following abbreviations and acronyms are used in this report to identify FirstEnergy Corp. and its current and former subsidiaries: ATSI American Transmission Systems, Inc., owns and operates transmission facilities CEI The Cleveland Electric Illuminating Company, an Ohio electric utility operating subsidiary FENOC FirstEnergy Nuclear Operating Company, operates nuclear generating facilities FES FirstEnergy Solutions Corp., provides energy-related products and services FESC FirstEnergy Service Company, provides legal, financial, and other corporate support services FGCO FirstEnergy Generation Corp., owns and operates non-nuclear generating facilities FirstEnergy FirstEnergy Corp., a public utility holding company JCP&L Jersey Central Power & Light Company, a New Jersey electric utility operating subsidiary Met-Ed Metropolitan Edison Company, a Pennsylvania electric utility operating subsidiary NGC FirstEnergy Nuclear Generation Corp., owns nuclear generating facilities OE Ohio Edison Company, an Ohio electric utility operating subsidiary Ohio Companies CEI, OE and TE Penelec Pennsylvania Electric Company, a Pennsylvania electric utility operating subsidiary Penn Pennsylvania Power Company, a Pennsylvania electric utility operating subsidiary of OE TE The Toledo Edison Company, an Ohio electric utility operating subsidiary The following abbreviations and acronyms are used to identify frequently used terms in this report: APB Accounting Principles Board APB 12 APB Opinion No. 12, “Omnibus Opinion – 1967” AOCI Accumulated Other Comprehensive Income ARO Asset Retirement Obligation B&W Babcock & Wilcox Company CAIR Clean Air Interstate Rule CAL Confirmatory Action Letter CAMR Clean Air Mercury Rule CO2 Carbon Dioxide DOJ United States Department of Justice EITF Emerging Issues Task Force EITF 06-10 EITF Issue No. 06-10, "Accounting for Deferred Compensation and Postretirement Benefit Aspects of Collateral Split-Dollar Life Insurance Arrangements" EPA Environmental Protection Agency EPACT Energy Policy Act of 2005 FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FIN FASB Interpretation FIN 47 FIN 47, "Accounting for Conditional Asset Retirement Obligations - an interpretation of FASB Statement No. 143" FIN 48 FIN 48, “Accounting for Uncertainty in Income Taxes an interpretation of FASB Statement No. 109” GAAP Accounting Principles Generally Accepted in the United States GAT Intra-system transfer of non-nuclear generation and nuclear generation assets GHG Greenhouse Gases IRS United States Internal Revenue Service KWH Kilowatt-hours MISO Midwest Independent System Transmission Operator, Inc. Moody’s Moody’s Investors Service MW Megawatts NAAQS National Ambient Air Quality Standards NOV Notices of Violation NOX Nitrogen Oxide NRC Nuclear Regulatory Commission NUG Non-Utility Generation OCI Other Comprehensive Income OVEC Ohio Valley Electric Corporation i GLOSSARY OF TERMS Cont’d. PJM PJM Interconnection L.L.C. PLR Provider of Last Resort PPUC Pennsylvania Public Utility Commission PSA Power Supply Agreement PUCO Public Utilities Commission of Ohio PUHCA Public Utility Holding Company Act of 1935 RFP Request for Proposal S&P Standard & Poor’s Ratings Service SCR Selective Catalytic Reduction SEC U.S. Securities and Exchange Commission SFAS Statement of Financial Accounting Standards SFAS 106 SFAS No. 106, “Employers’ Accounting for Postretirement Benefits Other Than Pensions” SFAS 107 SFAS No. 107, “Disclosures about Fair Value of Financial Instruments” SFAS 133 SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities” SFAS 143 SFAS No. 143, “Accounting for Asset Retirement Obligations” SFAS 157 SFAS No. 157, “Fair Value Measurements” SFAS 159 SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities – Including an Amendment of FASB Statement No. 115” SIP State Implementation Plan(s) Under the Clean Air Act SO2 Sulfur Dioxide ii FIRSTENERGY SOLUTIONS CORP. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward-Looking Statements: This discussion includes forward-looking statements based on information currently available to management. Such statements are subject to certain risks and uncertainties. These statements typically contain, but are not limited to, the terms “anticipate,” “potential,” “expect,” “believe,” “estimate” and similar words. Actual results may differ materially due to the speed and nature of increased competition and deregulation in the electric utility industry, economic or weather conditions affecting future sales and margins, changes in markets for energy services, changing energy and commodity market prices, replacement power costs being higher than anticipated or inadequately hedged, maintenance costs being higher than anticipated, legislative and regulatory changes (including revised environmental requirements), and the legal and regulatory changes resulting from the implementation of the EPACT (including, but not limited to, the repeal of the PUHCA), the uncertainty of the timing and amounts of the capital expenditures needed to, among other things, implement the Air Quality Compliance Plan (including that such amounts could be higher than anticipated) or levels of emission reductions related to the Consent Decree resolving the New Source Review litigation, adverse regulatory or legal decisions and outcomes (including, but not limited to, the revocation of necessary licenses or operating permits and oversight) by the NRC (including, but not limited to, the Demand for Information issued to FENOC on May14, 2007) as disclosed in FirstEnergy’s SEC filings, the continuing availability and operation of generating units, the ability of our generating units to continue to operate at, or near full capacity, the inability to accomplish or realize anticipated benefits from strategic goals (including employee workforce initiatives), the anticipated benefits from voluntary pension plan contributions, the ability to improve electric commodity margins, the ability to access the public securities and other capital markets and the cost of such capital, the successful structuring and completion of a potential sale and leaseback transaction for Bruce Mansfield Unit 1 currently under consideration by management, the risks and other factors discussed from time to time in FirstEnergy’s SEC filings, and other similar factors. Also, a security rating is not a recommendation to buy, sell or hold securities, and it may be subject to revision or withdrawal at any time and each such rating should be evaluated independently of any other rating. We expressly disclaim any current intention to update any forward-looking statements contained herein as a result of new information, future events, or otherwise. FES was organized under the laws of the State of Ohio in 1997 as a wholly owned subsidiary of FirstEnergy. FES provides energy-related products and services to wholesale and retail customers in the MISO and PJM markets. FES also owns and operates, through its subsidiary, FGCO, FirstEnergy’s fossil and hydroelectric generating facilities and owns, through its subsidiary, NGC, FirstEnergy’s nuclear generating facilities. FENOC, a separate subsidiary of FirstEnergy, operates and maintains NGC’s nuclear generating facilities. In addition to the generation output of the facilities owned by FGCO and NGC, FES purchases the output relating to leasehold interests of OE, CEI and TE in certain of those facilities that are subject to sale and leaseback arrangements with non-affiliates, pursuant to full-output, cost-of-service power sale agreements. FGCO is also a sponsoring company and is entitled to a portion of the output from the plants owned by OVEC. Revenues are primarily from the sale of electricity (provided from FES’ generating facilities and through purchased power arrangements) to affiliated utility companies to meet all or a portion of their PLR requirements. These affiliated power sales include a full-requirements PSA with OE, CEI and TE to supply each of their PLR obligations through 2008, at prices that take into consideration their respective PUCO authorized billing rates. FES also has a partial requirements wholesale power sales agreement with its affiliates, Met-Ed and Penelec, to supply a portion of each of their respective PLR obligations at fixed prices through 2010. FES also supplies the majority of the PLR requirements of Penn at market-based rates as a result of competitive solicitation conducted by Penn. FES' existing contractual obligations to Penn expire on May 31, 2008, but could continue if FES successfully bids in future competitive solicitations. FES’ revenues also include competitive retail and wholesale sales to non-affiliated customers in Ohio, Pennsylvania, Maryland and Michigan. Results of Operations Net income in the first quarter of 2007 increased to $103million from $37million in the first quarter of 2006. This increase was primarily due to higher revenues, lower fuel and other operating expenses, partially offset by higher purchased power costs. Revenues Revenues increased by $62 million or 6.5% in the first quarter of 2007 from the same period in 2006 due to increases in non-affiliated retail generation sales and affiliated wholesale sales.Retail generation sales increased as a result of higher unit prices and greater KWH sales.Higher unit prices primarily reflect higher generation rates in the new markets where FES is an alternative supplier. Increased KWH sales to FES’ commercial and industrial customers were partially offset by a decrease in residential customers as a result of those customers returning to the Ohio utility affiliates for their generation requirements.Affiliated wholesale sales were higher due to increased PSA sales to the Ohio Companies and increased sales to Met-Ed and Penelec. 1 The higher retail revenues resulted from increased sales in both the MISO and PJM markets. Non-affiliated wholesale sales revenues decreased as a result of lower unit prices and a 35.9% decrease in KWH sales. Lower non-affiliated wholesale revenues reflected the effect of less generation available for the non-affiliated wholesale market due to increased affiliated company power sales requirements under the Ohio Companies’ full-requirements PSA and the partial-requirements power sales agreement with Met-Ed and Penelec. The increased affiliated company generation revenues were due to higher unit prices and increased KWH sales. The increase in KWH sales to the Ohio Companies was due to their higher retail generation sales requirements.The higher unit prices resulted from the provision of their full-requirements PSA with FES under which the affiliated power sales unit prices reflected the increases in the Ohio Companies’ retail generation sales unit prices. The higher KWH sales to the Pennsylvania affiliates were due to increased Met-Ed and Penelec generation sales requirements. These increases were partially offset by lower KWH sales to Penn as a result of the implementation of its competitive solicitation process in the first quarter of 2007. The lower affiliated company revenues to Penn was partially offset by the impact of the addition of industrial and commercial shopping customers in Penn’s area reflected in the higher retail revenues discussed above. As a result of this process, Penn now purchases approximately 40% of its supply from non-affiliates. Transmission revenues increased $3million in the first quarter of 2007 compared to the same period of 2006 due to greater ancillary service revenues. Changes in revenues in the first quarter of 2007 from the same period of 2006 are summarized in the following table: Three Months Ended March 31, Increase Revenues by Type of Service 2007 2006 (Decrease) (In millions) Non-affiliated generation sales: Retail $ 173 $ 131 $ 42 Wholesale 103 173 (70 ) Total non-affiliated sales 276 304 (28 ) Affiliated power sales 714 611 103 Transmission 23 20 3 Other 5 21 (16 ) Total revenues $ 1,018 $ 956 $ 62 The following table summarizes the price and volume factors contributing to the changes in revenue from non-affiliated and affiliated sales: Source of Change in Non-Affiliated Generation Sales Increase (Decrease) (In millions) Retail: Effect of 17.9% increase in volume $ 23 Change in prices 19 42 Wholesale: Effect of35.9% decrease in volume (62 ) Change in prices (8 ) (70 ) Net decrease in non-affiliated generation sales $ (28 ) Source of Change in Affiliated Power Sales Increase (In millions) Ohio Companies: Effect of 4.9% increase in volume $ 22 Change in prices 55 77 Pennsylvania Companies: Effect of10.0% increase in volume 16 Change in prices 10 26 Total increase in affiliated generation sales $ 103 2 Expenses Total expenses decreased by $37 million in the first quarter of 2007 compared to the first quarter of 2006 due to lower fuel and other operating costs which were partially offset by increased purchased power costs and higher depreciation expense. The following table summarizes the factors contributing to the changes in fuel and purchased power costs: Source of Change in Fuel and Purchased Power Increase (Decrease) (In millions) Nuclear Fuel: Change due to increased unit costs $ 1 Change due to volume consumed 6 7 Fossil Fuel: Change due to increased unit costs 15 Change due to volume consumed (42 ) (27 ) Purchased Power: Change due to decreased unit costs 1 Change due to volume purchased 20 21 Net Increase in Fuel and Purchased Power Costs $ 1 Fossil fuel costs decreased $27 million as a result of decreased generation output due to the planned maintenance outages at Sammis Units 6 and 7 and Eastlake Unit 5 and the forced outages at Bruce Mansfield Units 1 and 2, partially offset by the effect of higher coal prices.The decreased fossil fuel costs were partially offset by higher nuclear fuel costs of $7 million due to increased nuclear generation in the first quarter of 2007 as compared to the same period of 2006. Purchased power costs increased as a result of increased KWH purchases, partially offset by lower unit prices. KWH purchases in the first quarter of 2007 increased by 8.4% compared to the same period of 2006 reflecting the effect of the outages at the Sammis, Eastlake and Mansfield plants. The decrease of $45 million in other operating expenses in the first quarter of 2007 compared to the same period last year was primarily driven by lower nuclear operating costs due to the absence of refueling outage costs in the first quarter of 2007. This decrease was partially offset by higher fossil generating costs and transmission expenses.The higher fossil costs resulted from the outages at the Sammis and Eastlake plants.Transmission expenses increased due to higher PJM congestion and ancillary charges related to the increase in affiliated generation sales discussed above and higher MISO transmission expenses. Depreciation expense increased by $5 million primarily due to fossil and nuclear property additions since the first quarter of 2006. General taxes increased by $2million in the first quarter of 2007 compared to the same period of 2006 due to higher property taxes. Other Expense Total other expense decreased by $9 million in the first quarter of 2007 compared to the same period of 2006 due to lower interest expense and higher miscellaneous income.Lower interest expense was due to the repayment of higher-cost notes to associated companies, partially offset by assuming additional pollution control debt subsequent to April1, 2006 having lower interest rates.Other miscellaneous income increased as a result of the absence of mark-to-market losses that were recorded in the first quarter of 2006. Capital Resources and Liquidity FES’ cash requirements in 2007 for operating expenses, construction expenditures and debt redemptions are expected to be met with a combination of cash from operations, an equity contribution from FirstEnergy and funds from the capital markets. FES’ $700million equity contribution from FirstEnergy in February 2007 is further discussed under Cash Flows From Financing Activities below. Borrowing capacity under the unregulated money pool and bank credit facilities are expected to be available to manage working capital requirements. In subsequent years, FES expects to use a combination of cash from operations and funds from the capital markets. 3 Changes in Cash Position As of March31, 2007, FES’ cash and cash equivalents of $2,000 remained unchanged from December31, 2006. Cash Flows From Operating Activities Net cash provided from operating activities in the first quarter of 2007 and 2006 is summarized as follows: Three Months Ended March 31, Operating Cash Flows 2007 2006 (In millions) Net income $ 103 $ 37 Non-cash charges 91 110 Pension trust contribution (64 ) - Working capital and other 159 (93 ) Net cash provided from operating activities $ 289 $ 54 Net cash provided from operating activities increased by $235million in the first quarter of 2007 compared to the same period of 2006 primarily due to a $66 million increase in net income (see Results of Operations) and $252 million from changes in working capital and other, partially offset by a $19 million decrease in non-cash charges and a $64 million pension trust contribution in the first quarter of 2007.The increase from working capital and other was principally due to changes in accounts payable of $259 million. Cash Flows From Financing Activities Cash provided from financing activities was $152million and $91million in the first quarters of 2007 and 2006, respectively. The comparative change was primarily due to increased short-term borrowings in the first quarter of 2007, partially offset by the use of proceeds from the equity contribution and short-term borrowings to pay-down intercompany GAT-related promissory notes, summarized as follows: Three Months Ended March 31, Securities Issued or Redeemed 2007 2006 (In millions) New Financing: Equity contribution from parent $ 700 $ - Redemptions: Long-term associated company notes payable $ (745 ) $ (1 ) Short-term borrowings, net $ 198 $ 91 FES had approximately $1.2billion of short-term indebtedness as of March31, 2007 compared to approximately $1.0 billion as of December31, 2006. On August 24, 2006, FirstEnergy and certain of its subsidiaries entered into a $2.75billion five-year revolving credit facility, which replaced FirstEnergy’s prior $2 billion credit facility. FirstEnergy may request an increase in the total commitments available under this facility up to a maximum of $3.25billion. Commitments under the facility are available until August24, 2011, unless the lenders agree, at the request of the borrowers, to two additional one-year extensions. Generally, borrowings under the facility must be repaid within 364 days. Available amounts for each borrower are subject to a specified sublimit, as well as applicable regulatory and other limitations.FES is currently able to borrow $250 million under the facility. The revolving credit facility contains financial covenants requiring each borrower to maintain a consolidated debt to total capitalization ratio of no more than 65%, measured at the end of each fiscal quarter. As of March31, 2007, FES’ debt to total capitalization ratio as defined under the revolving credit facility was 57%. The revolving credit facility does not contain provisions that either restrict the ability to borrow or accelerate repayment of outstanding advances as a result of any change in credit ratings. Pricing is defined in “pricing grids”, whereby the cost of funds borrowed under the facility is related to the credit ratings of the company borrowing the funds. 4 FES has the ability to borrow from FirstEnergy to meet its short-term working capital requirements. FESC administers a money pool and tracks surplus funds of FirstEnergy and its unregulated subsidiaries, as well as proceeds available from bank borrowings. Companies receiving a loan under the money pool agreements must repay the principal amount of the loan, together with accrued interest, within 364 days of borrowing the funds. The rate of interest is the same for each company receiving a loan from the pool and is based on the average cost of funds available through the pool. The average interest rate for borrowings in the first quarter of 2007 was approximately 5.61%. On February 21, 2007, FirstEnergy made a $700million equity investment in FES, all of which was subsequently contributed to FGCO and used to pay-down portions of the GAT-related promissory notes owed to the Ohio Companies and Penn. On March 2, 2007, FES entered into a $250million bridge loan facility with Morgan Stanley Senior Funding, Inc.FirstEnergy provided a guaranty of FES' loan obligations until such time that FES’ senior unsecured debt was rated at least BBB- by S&P or Baa3 by Moody's and also concurrently entered into a substantially similar bridge loan facility for the same amount with the same lender. On March 26, 2007, S&P assigned FES a corporate credit rating of BBB. On March 27, 2007, Moody's assigned FES an issuer rating of Baa2. On May22, 2007, each bridge loans’ initial maturity date of June1, 2007 was extended to July1, 2007. Cash Flows From Investing Activities Net cash used for investing activities in the first quarter of 2007 increased by $296million compared to the same period of 2006. The increase was principally due to a $426 million increase in loans to associated companies, partially offset by a $115million decrease in property additions, reflecting the replacement of the steam generators and reactor head at Beaver Valley Unit 1 in 2006. During the remaining three quarters of 2007, capital requirements for property additions and capital leases are expected to be approximately $552 million. These cash requirements are expected to be satisfied from a combination of internal cash and short-term credit arrangements. FES’ capital spending for the period 2007-2011 is expected to be about $2.8 billion (excluding nuclear fuel), of which $571 million applies to 2007. Investments for additional nuclear fuel during the 2007-2011 period are estimated to be approximately $1.2billion, of which about $99million applies to 2007. During the same period, FES’ nuclear fuel investments are expected to be reduced by approximately $810million and $104million, respectively, as the nuclear fuel is consumed. Guarantees and Other Assurances In anticipation of the S&P and Moody’s credit ratings discussed above, on March26, 2007, FES entered into guaranties in favor of present and future holders of FGCO and NGC indebtedness. FGCO and NGC also entered into guaranties in favor of present and future holders of FES’ indebtedness. Accordingly, guaranteed parties will have claims against FES, FGCO and NGC, regardless of whether their primary obligor is either FES, FGCO or NGC.In addition, as previously disclosed, provisions have been included in applicable FGCO and NGC 2005 and 2006 debt transaction documents that permit FES to replace FirstEnergy as guarantor effective as early as 91 days after FES attains senior unsecured debt ratings of at least BBB- by S&P and Baa3 by Moody’s. Market Risk Information FES uses various market risk sensitive instruments, including derivative contracts, primarily to manage the risk of price and interest rate fluctuations. FirstEnergy’s Risk Policy Committee, comprised of members of senior management, provides general oversight to risk management activities. Commodity Price Risk FES is exposed to financial and market risks resulting from the fluctuation of interest rates and commodity prices primarily due to fluctuations in electricity, energy transmission, natural gas, coal, nuclear fuel and emission allowance prices. To manage the volatility relating to these exposures, FES uses a variety of non-derivative and derivative instruments, including forward contracts, options, futures contracts and swaps. The derivatives are used principally for hedging purposes. Derivatives that fall within the scope of SFAS133 must be recorded at their fair value and marked to market. The majority of FES’ derivative hedging contracts qualify for the normal purchase and normal sale exception under SFAS133 and are therefore excluded from the table below. The change in the fair value of commodity derivative contracts related to energy production during the first quarter of 2007 is summarized in the following table: 5 Increase (Decrease) in the Fair Value of Derivative Contracts Non-Hedge Hedge Total (In millions) Change in the fair value of commodity derivative contracts: Outstanding net liability as of January 1, 2007 $ (3 ) $ (17 ) $ (20 ) Additions/change in value of existing contracts 1 6 7 Settled contracts - 12 12 Other - - - Outstanding net asset (liability) as of March 31, 2007 $ (2 ) $ 1 $ (1 ) Non-commodity net liabilities as of March 31, 2007: Interest rate swaps $ - $ (26 ) $ (26 ) Net liabilities – derivative contacts as of March 31, 2007 $ (2 ) $ (25 ) $ (27 ) Impact of changes in commodity derivative contracts(*) Income Statement effects (Pre-Tax) $ 1 $ - $ 1 Balance Sheet effects: OCI (Pre-Tax) $ - $ 18 $ 18 (*) Represents the change in value of existing contracts, settled contracts and changes in techniques/ assumptions. Derivatives are included on the Consolidated Balance Sheet as of March31, 2007 as follows: Balance Sheet Classification Non-Hedge Hedge Total (In millions) Current- Other assets $ - $ 35 $ 35 Other liabilities (2 ) (34 ) (36 ) Non-Current- Other deferred charges - 20 20 Other noncurrent liabilities - (46 ) (46 ) Net liabilities $ (2 ) $ (25 ) $ (27 ) The valuation of derivative contracts is based on observable market information to the extent that such information is available. In cases where such information is not available, FES relies on model-based information. The model provides estimates of future regional prices for electricity and an estimate of related price volatility. FES uses these results to develop estimates of fair value for financial reporting purposes and for internal management decision making. FES used other external sources for the valuation of commodity derivative contracts as of March 31, 2007. FES performs sensitivity analyses to estimate its exposure to the market risk of its commodity positions. A hypothetical 10% adverse shift (an increase or decrease depending on the derivative position) in quoted market prices in the near term on its derivative instruments would not have had a material effect on FES’ consolidated financial position (assets, liabilities and equity) or cash flows as of March31, 2007. Based on derivative contracts held as of March31, 2007, an adverse 10% change in commodity prices would decrease net income by approximately $2million for the next 12months. Equity Price Risk Included in nuclear decommissioning trusts are marketable equity securities carried at their current fair value of approximately $864million as of March31, 2007. A hypothetical 10% decrease in prices quoted by stock exchanges would result in an $86million reduction in fair value as of March31, 2007. Credit Risk Credit risk is the risk of an obligor’s failure to meet the terms of any investment contract, loan agreement or otherwise perform as agreed. Credit risk arises from all activities in which success depends on issuer, borrower or counterparty performance, whether reflected on or off the balance sheet. FES engages in transactions for the purchase and sale of commodities including gas, electricity, coal and emission allowances. These transactions are often with major energy companies within the industry. 6 FES maintains credit policies with respect to its counterparties to manage overall credit risk. This includes performing independent risk evaluations, actively monitoring portfolio trends and using collateral and contract provisions to mitigate exposure. As part of FES’ credit program, FES aggressively manages the quality of its portfolio of energy contracts, evidenced by a current weighted average risk rating for energy contract counterparties of BBB (S&P). As of March31, 2007, the largest credit concentration with one non-affiliated party (currently rated investment grade) represented 10.6% of its total credit risk. As of March 31, 2007, 98.4%of FES’ credit exposure, net of collateral and reserves, was with non-affiliated, investment-grade counterparties. Power Supply Agreements with Regulated Affiliates Met-Ed and Penelec have been purchasing a portion of their PLR requirements from FES through a partial requirements wholesale power sales agreement and various amendments. Under these agreements, FES retained the supply obligation and the supply profit and loss risk for the portion of power supply requirements not self-supplied by Met-Ed and Penelec. The FES agreements have reduced Met-Ed's and Penelec's exposure to high wholesale power prices by providing power at a fixed price for their uncommitted PLR capacity and energy costs during the term of these agreements with FES. On April7, 2006, the parties entered into a tolling agreement that arose from FES’ notice to Met-Ed and Penelec that FES elected to exercise its right to terminate the partial requirements agreement effective midnight December31, 2006. On November29, 2006, Met-Ed, Penelec and FES agreed to suspend the April 7 tolling agreement pending resolution of the PPUC’s proceedings regarding the Met-Ed and Penelec comprehensive transition rate cases filed April 10, 2006. Separately, on September26, 2006, Met-Ed and Penelec successfully conducted a competitive RFP for a portion of their PLR obligation for the period December1, 2006 through December31, 2008. FES was one of the successful bidders in that RFP process and on September 26, 2006 entered into a supplier master agreement to supply a certain portion of Met-Ed’s and Penelec’s PLR requirements at market prices that substantially exceed the fixed price in the partial requirements agreements. Based on the outcome of the 2006 comprehensive transition rate filing, Met-Ed, Penelec and FES agreed to restate the partial requirements power sales agreement effective January 1, 2007. The restated agreement incorporates the same fixed price for residual capacity and energy supplied by FES as in the prior arrangements between the parties, and automatically extends for successive one year terms unless any party gives 60 days’ notice prior to the end of the year. The restated agreement allows Met-Ed and Penelec to sell the output of NUG generation to the market and requires FES to provide energy at fixed prices to replace any NUG energy thus sold to the extent needed for Met-Ed and Penelec to satisfy their PLR obligations. The parties have also separately terminated the tolling, suspension and supplier master agreements in connection with the restatement of the partial requirements agreement. Accordingly, the energy that would have been supplied under the supplier master agreement will now be provided under the restated partial requirements agreement. As a result of Penn’s PLR competitive solicitation process approved by the PPUC for the period January1, 2007 through May31, 2008, FES was selected as the winning bidder for a number of the tranches for individual customer classes. The balance of the tranchesis supplied by unaffiliated power suppliers. On October 2, 2006, FES filed an application with the FERC under Section 205 of the Federal Power Act for authorization to make these affiliate sales to Penn. This filing was accepted by the FERC on November15, 2006, and no request for rehearing was filed. Environmental Matters FES accrues environmental liabilities only when it concludes that it is probable that it has an obligation for such costs and can reasonably estimate the amount of such costs. Unasserted claims are reflected in FES’ determination of environmental liabilities and are accrued in the period that they become both probable and reasonably estimable. Clean Air Act Compliance FES is required to meet federally-approved SO2 emissions regulations. Violations of such regulations can result in shutdown of the generating unit involved and/or civil or criminal penalties of up to $32,500 for each day the unit is in violation. The EPA has an interim enforcement policy for SO2 regulations in Ohio that allows for compliance based on a 30-day averaging period. FES believes it is currently in compliance with this policy, but cannot predict what action the EPA may take in the future with respect to the interim enforcement policy. 7 The EPA Region 5 issued a Finding of Violation and NOV to the Bay Shore Power Plant dated June 15, 2006 alleging violations to various sections of the Clean Air Act. FES has disputed those alleged violations based on its Clean Air Act permit, the Ohio SIP and other information provided at an August 2006 meeting with the EPA. The EPA has several enforcement options (administrative compliance order, administrative penalty order, and/or judicial, civil or criminal action) and has indicated that such option may depend on the time needed to achieve and demonstrate compliance with the rules alleged to have been violated. TE, an affiliated company, owned the Bay Shore Power Plant at the time of the alleged violation.FES owns and operates the plant. FES complies with SO2 reduction requirements under the Clean Air Act Amendments of 1990 by burning lower-sulfur fuel, generating more electricity from lower-emitting plants, and/or using emission allowances. NOX reductions required by the 1990 Amendments are being achieved through combustion controls and the generation of more electricity at lower-emitting plants. In September 1998, the EPA finalized regulations requiring additional NOX reductions at FES' facilities. The EPA's NOX Transport Rule imposes uniform reductions of NOX emissions (an approximate 85% reduction in utility plant NOX emissions from projected 2007 emissions) across a region of nineteen states (including Michigan, New Jersey, Ohio and Pennsylvania) and the District of Columbia based on a conclusion that such NOX emissions are contributing significantly to ozone levels in the eastern United States. FES believes its facilities are also complying with the NOX budgets established under SIPs through combustion controls and post-combustion controls, including Selective Catalytic Reduction and Selective Non-Catalytic Reduction systems, and/or using emission allowances. On May 22, 2007, FirstEnergy and FGCO received a notice letter, required 60 days prior to the filing of a citizen suit under the federal Clean Air Act, alleging violations of air pollution laws at the Mansfield Plant, including opacity limitations. Prior to the receipt of this notice, the Mansfield Plant was subject to a Consent Order and Agreement with the Pennsylvania Department of Environmental Protection concerning opacity emissions under which efforts to achieve compliance with the applicable laws will continue. National Ambient Air Quality Standards In July 1997, the EPA promulgated changes in the NAAQS for ozone and fine particulate matter. In March2005, the EPA finalized the CAIR covering a total of 28 states (including Michigan, New Jersey, Ohio and Pennsylvania) and the District of Columbia based on proposed findings that air emissions from 28 eastern states and the District of Columbia significantly contribute to non-attainment of the NAAQS for fine particles and/or the "8-hour" ozone NAAQS in other states. CAIR provided each affected state until 2006 to develop implementing regulations to achieve additional reductions of NOX and SO2 emissions in two phases (Phase I in 2009 for NOX, 2010 for SO2 and Phase II in 2015 for both NOX and SO2). FES’
